Title: Robert Morris’ Notes on Commerce, [ca. July 1791]
From: Morris, Robert
To: Jefferson, Thomas



[ca. July 1791]

The exportation of Rice from America to Spain, has I think been in a progressive State for some years.
Bread Grains and Meals are Received in Spain from the U S without any obligation to be exported. Consequently may be Consumed in Spain or exported to their Colonies and in Times of Scarcity are actually Consumed in Spain to large extent.
The prohibition to the importation of American flour into Portugal, took its rise from misrepresentations made by Interested Persons and ought to be removed.
The difference of Duties paid on Tobo. imported into France in American Ships more than in French—Must—be Removed or We must Counter Act it in America which will be unpleasant. The Sale of our Ships must be permitted in France if possible to obtain the permission.
